Citation Nr: 1329259	
Decision Date: 09/12/13    Archive Date: 09/20/13

DOCKET NO.  07-29 191	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for 
service-connected posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating due to 
individual unemployability (TDIU) as a result of service-
connected disabilities.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel



INTRODUCTION

The Veteran served on active duty from January to July 2003 
with subsequent service in the Air National Guard.  He 
served in Iraq.

This matter came to the Board of Veterans' Appeals (Board) 
from a February 2007 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO), which denied an 
increased rating for PTSD.  This matter was remanded in 
February 2011.

When a TDIU for a service-connected disability is raised in 
connection with an increased rating claim for that service-
connected disability, the Board has jurisdiction over the 
issue of TDIU because it is part of the claim for increased 
compensation.  Thus, the TDIU claim is added to the 
Veteran's appeal consistent with Rice v. Shinseki, 22 Vet. 
App. 447 (2009).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

The record indicates that the Veteran may have a VA 
vocational rehabilitation folder.  This would be relevant to 
the claims, but has not been obtained.  

The Veteran's most recent VA examination was in March 2011.  
In the July 2013 Appellate Brief the Veteran's 
representative at the Board asserted that the Veteran's PTSD 
has worsened and he now had panic attacks, impaired 
judgment, and difficulty establishing and maintaining 
effective work and social relationships.  Given these 
reports, the Veteran is entitled to a new examination.  
Snuffer v. Gober, 10 Vet. App. 400 (1997); VAOPGCPREC 11-95 
(1995).

Moreover, while the VA examiner indicated that the Veteran 
was attending full-time college, an August 2011 VA 
neuropsychology note reflects that the Veteran was 
unemployed and was thinking of returning to college.  Thus, 
it is clear that while the Veteran had been seeking his 
college degree since in or about 2007, he had not graduated 
and at this time was not enrolled as a full-time student.  
It is not clear the basis for his lack of employment or lack 
of enrollment as a full-time student.  

Entitlement to TDIU, is an element of the claim for 
increase.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 
(2009).  In light of the Veteran's lack of employment in 
2011 and possibly for other periods, a TDIU claim is raised.  
An opinion is required as to the impact of PTSD on his 
ability to work.  Friscia v. Brown, 7 Vet. App. 294, 297 
(1994).

Additionally, the March 2011 VA examination report reflects 
that the Veteran has sought treatment at the University of 
Pittsburgh Johnstown Campus Counseling Center.  VA has a 
duty to seek records of this treatment.  38 C.F.R. 
§ 3.159(c)(1) (2013).  

Accordingly, the case is REMANDED for the following actions:

1.  Invite the Veteran to complete a 
formal application for TDIU.  

2.  Ask the Veteran to complete an 
authorization for VA to obtain all records 
of his treatment for mental health 
treatment at the University of Pittsburgh 
Johnstown Campus Counseling Center.  

If the Veteran fails to furnish a 
necessary release for the private 
treatment records, he should be advised to 
obtain the records and submit them to VA.

If any records are unavailable, the 
Veteran should be notified of the identity 
of the records that are unavailable, the 
efforts VA has undertaken to obtain such 
records, and any additional action that 
may be taken concerning his claims, and he 
should be advised to submit any records in 
his possession.  All such notification 
must be documented in the claims file.

3.  Associate with the claims folder or 
Virtual VA, the Veteran's vocational 
rehabilitation folder.

If such efforts prove unsuccessful, 
documentation to that effect should be 
added to the claims folder.

3.  Associate with the claims folder or 
Virtual VA, updated VA treatment for the 
period from February 17, 2012.

If such efforts prove unsuccessful, 
documentation to that effect should be 
added to the claims folder.

4.  AFTER completion of the above and all 
outstanding treatment records have been 
associated with the claims file, schedule 
the Veteran for a VA psychiatric 
examination with a psychologist or 
psychiatrist to determine the current 
severity of his service-connected PTSD.  

The examiner should review the claims 
folder and note such review in the 
examination report or addendum to the 
report.

The examiner should offer an opinion as to 
whether, due solely to the Veteran's 
service-connected PTSD he is precluded 
from all forms of substantially gainful 
employment for which he would otherwise be 
qualified during any period since 
February.  The examiner should provide 
reasons for any opinion.

5.  If the benefit sought on appeal is not 
granted in full, issue a supplemental 
statement of the case.  Thereafter, the 
case should be returned to the Board, if 
in order.

The Veteran and his representative have the right to submit 
additional evidence and argument on the matters the Board 
has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2012).

